UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 Commission file number: 001-32562 STANTEC INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English (if applicable)) Canada (Province or other jurisdiction of incorporation or organization) 8711 (Primary Standard Industrial Classification Code Number (if applicable)) N/A (I.R.S.
